   

Exhibit 10.34

 

Amendment to Management compensation AGREEMENT

 

This Amendment (“Amendment”) is effective as of August 30, 2016 (the “Effective
Date”) and intended to amend that certain Management Compensation Agreement
dated as of January 12, 2015 (the “Agreement”), between Fred’s, Inc., a
Tennessee corporation (the “Company”), and Michael Bloom (“Executive”).

 

WITNESSETH:

 

WHEREAS, Company’s Chief Executive Officer has officially announced his
retirement from this position;

 

WHEREAS, Executive has been promoted from President and Chief Operating Officer
to Chief Executive Officer;

 

WHEREAS, Company and Executive now wish to amend certain provision of the
Agreement

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agrees that the Agreement shall be amended as follows:

 

1.Section 1 of the Agreement is deleted in its entirety and replaced with the
following:

 

Company hereby agrees to employ Executive to serve as its “Chief Executive
Officer” for a term of three (3) years commencing from and forth after August
30, 2016. At the end of the Initial term and at the end of each successive
Additional Term (defined below), the term of this Agreement shall be
automatically extended annually for an additional one (1) year term unless
either party provides six (6) months’ notice to the other party prior to the end
of the term (each as an “Additional Term”).

 

2.Section 2 of the Agreement is deleted in its entirety and replaced with the
following:

 

Executive agrees to serve as Company’s “Chief Executive Officer” during the term
of this Agreement. As such, Executive shall have and agrees to assume primary
responsibility for the duties of the Chief Executive Officer reporting to the
Chairman of the Board and the entire Board of the company and such other duties
assigned by the Chairman. In the performance of such duties, Executive agrees to
make available to Company his professional and managerial knowledge and skill
and such portion of his time as may be required for the proper fulfillment of
his duties. In addition, during the term of this Agreement, Executive agrees to
serve as Company’s Chief Executive Officer and in such other offices and
capacities to which he may be appointed or elected by the Board of Directors of
Company Consistent with this Agreement.

 

3.Section 3(e)(ii) of the Agreement is deleted in its entirety and replaced with
the following:

 

Company hereby agrees to pay the total amount of Executive’s annual health
insurance coverage, to include all premiums and co-pays, or other amounts
normally paid by employees, associated with the coverage of Executive and
Executive’s spouse while they are participating in the Company’s healthcare
plans. Company shall only issue said payments when coverage is provided under
Company’s existing health insurance plans.

 

 1 

 

 

All other terms of the Agreement shall remain in effect and unchanged.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by one
of its duly authorized officers, and Executive has manually signed his name
hereto, all as of the Effective Date first above written.

 

  FRED’S, INC.       By: /s/ Tom Tashjian         Name:   Tom Tashjian        
Title: Chairman - Board of Directors

 

  EXECUTIVE           /s/ Michael Bloom

 

 2 

